DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47, 51, 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 of U.S. Patent No. 10834606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. when “ Licensed Assisted Access” has been replaced by carrier aggregation, and unlicensed frequency by shared spectrum in claims 1, 5, 6 of U.S. Patent No. 10306478 B2”,  these terms are well defined in 3GPP Release 13, we obtain exactly the same claims; and the wordings in the specific claim and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu. 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 47-52 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (Pub. No: US 20150271847 A1) in view of Li et al (Pub. No: US 20160095110 A1).
Regarding claims  47, 48, Luo et al discloses a radio terminal (user equipment 115, user equipment 215: the communication links may be established over the licensed radio frequency spectrum band and the unlicensed radio frequency spectrum band; paragraph 0099, 0101-0103) configured to perform carrier aggregation (paragraph 0097, 0099-0100) using a primary cell operating in licensed frequency and a secondary cell operating in  shared spectrum (paragraph 0105-0107, 0125-0128, 0214-0216, 0220), the radio terminal (user equipment 115) comprising: a memory (user equipment 115, user equipment 215 can include a memory; a UE memory module 2620; frame synchronization timings is stored in a memory); and at least one processor (processor module 2610 ; the UE 2615 may include a UE processor module 2610; paragraph 0292-0294, 0297) coupled to the memory and configured (the user equipment includes a 
However, Luo et al does not specifically teach that a processor is configured to perform Received Signal Strength Indicator measurements on the unlicensed frequency, based on the offset value and a timing of a first symbol in a subframe of the primary cell.  
On the other hand, Li et al, from the same field of endeavor, discloses the features of performing (the LAA-LTE AP and the WiFi APs in the small cell periodically exchange channel information, allowing each AP to perform appropriate adaptive channel changes; in addition, the small cell's own WiFi AP operates on the same channel as the LAA-LTE AP, so that the two APs perform coordinated data transmissions on the channel and achieve better coexistence with neighboring Aps; paragraph, 0073-0074) Received Signal Strength Indicator measurements on the shared spectrum (3GPP Release 13; the LAA-LTE and WiFi APs co-located in the same small cell communicate with one another to exchange lists of detected channels, along with information such as channel IDs, received signal strength indication, signal to noise interference ration; paragraph 0071), based on the offset value and a timing of a first symbol in a subframe (system 3600 further includes a short training sequence detection module 3604 that auto-correlates to detect a short training sequence in the WiFi preamble; it further includes a RSSI calculation module 3606, which calculates channel energy detection; paragraph 0151, 0153, 
Li et al discloses a "Licensed Assisted Access (LAA)” scheme that is configured to adhere to a listen-before-talk protocol. It uses carrier aggregation in the downlink to combine LTE in unlicensed spectrum with LTE in the licensed band. The base station (access point) performs communication with the UE on the unlicensed frequency in association with the licensed frequency. The small cell includes the LAA-LTE Access Point including a LAA Evolved Node B subsystem. The small cell further includes adaptive mode controller configured to switch operating modes of small cell (paragraph 0167-0170). The detection may be performed by the LAA-LTE AP configured to transmit the data over the unlicensed LTE band. In addition, the access scheme allows the LAA-LTE AP to deal with coexistence of the WiFi AP on a given channel, and for fair usage of the unlicensed channel with the WiFi AP. The access scheme may use a filler signal to prevent a WiFi AP from transmitting on a unlicensed channel, allowing the LAA-LTE AP to reserve usage of the channel at a given time. The access scheme for the small cell uses various classifications to determine how the LAA-LTE AP and WiFi AP share a particular channel (paragraph 0178-0182). Furthermore, the access scheme includes synchronizing a start of a first LTE transmission window over a channel with the start of a WiFi transmission window. The LTE transmission window is used to transmit LTE data to one or more devices over a channel of the unlicensed LTE band. The LTE transmission window is synchronized with a WiFi transmission window belonging to a WiFi AP, beginning at a first time. The synchronizing may be done by the LAA-LTE AP. Note that the channel reservation 
Regarding claim 49,  Luo et al as modified discloses a radio terminal (user equipment 115, user equipment 215: the communication links may be established over the licensed radio frequency spectrum band and the unlicensed radio frequency spectrum band; paragraph 0099, 0101-0103), wherein the timing (frame timing based on the detection of a discovery signal; one boundary of the first gating interval may be synchronized with at least one boundary of the periodic frame structure) of the first symbol in the subframe of the primary cell is aligned with a timing of a first symbol in a subframe of the secondary cell is within the offset value (the selected phase may correspond to the information to be transmitted, whereas other phases in the plurality of phases may correspond to different information; paragraph 0134, 0184, 0187-0188; paragraph 0111-0112, 0138-0139).
Regarding claim 50, Luo et al as modified discloses a radio terminal (user equipment 115, user equipment 215: the communication links may be established over the licensed radio frequency spectrum band and the unlicensed radio frequency spectrum band; paragraph 0099, 0101-0103), wherein the at least one processor receives the offset value from a radio station of the primary cell or another base station of a serving cell which is different from the primary cell  (paragraph 0187-0188; paragraph 0134, 0283-0284).
Regarding claim 51, Luo et al discloses a radio terminal (user equipment 115, user equipment 215: the communication links may be established over the licensed radio frequency spectrum band and the unlicensed radio frequency spectrum band; paragraph 0099, 0101-0103) configured to perform carrier aggregation using a primary cell operating in licensed frequency (paragraph 0097, 0099-0100) and a secondary cell operating in shared spectrum (paragraph 
However, Luo et al does not specifically teach that the radio terminal receives a result of Received Signal Strength Indicator measurements on the shared spectrum, wherein the RSSI measurements is performed by the radio terminal based on the offset value and a timing of a first symbol in a subframe of the primary cell.
On the other hand, Li et al, from the same field of endeavor, discloses the features of performing (the LAA-LTE AP and the WiFi APs in the small cell periodically exchange channel information, allowing each AP to perform appropriate adaptive channel changes; in addition, the small cell's own WiFi AP operates on the same channel as the LAA-LTE AP, so that the two APs perform coordinated data transmissions on the channel and achieve better coexistence with neighboring Aps; paragraph, 0073-0074) Received Signal Strength Indicator measurements on 
Li et al discloses a "Licensed Assisted Access (LAA)” scheme that is configured to adhere to a listen-before-talk protocol. It uses carrier aggregation in the downlink to combine LTE in unlicensed spectrum with LTE in the licensed band. The base station (access point) performs communication with the UE on the unlicensed frequency in association with the licensed frequency. The small cell includes the LAA-LTE Access Point including a LAA Evolved Node B subsystem. The small cell further includes adaptive mode controller configured to switch operating modes of small cell (paragraph 0167-0170). The detection may be performed by the LAA-LTE AP configured to transmit the data over the unlicensed LTE band. In addition, the access scheme allows the LAA-LTE AP to deal with coexistence of the WiFi AP on a given channel, and for fair usage of the unlicensed channel with the WiFi AP. The access scheme may use a filler signal to prevent a WiFi AP from transmitting on a unlicensed channel, allowing the LAA-LTE AP to reserve usage of the channel at a given time. The access scheme for the small 
Regarding claim 52, Luo et al discloses method performed by a radio  terminal (user equipment 115, user equipment 215: the communication links may be established over the licensed radio frequency spectrum band and the unlicensed radio frequency spectrum band; paragraph 0099, 0101-0103) comprising: performing carrier aggregation using a primary cell (paragraph 0084, 0093) operating in licensed frequency and a secondary cell operating in shared spectrum (3 GPP Release 13; paragraph 0105-0107, 0125-0128, 0214-0216, 0220) ; receiving an offset value (frame timing based on the detection of a discovery signal; one boundary of the first gating interval may be synchronized with at least one boundary of the periodic frame structure; in addition, a primary synchronization signal, a secondary synchronization signal, and a dedicated reference signal in a CET transmitted by the base station or eNB; upon detecting the discovery signal, the UE may assume an OFDM symbol period timing based on the detected discovery signal; paragraph 0111-0112, 0134, 0173, 0175, 0176, 0179-0184) that is indicated by a number of subframes (paragraph 0134, 0184, 0187-0188; paragraph 0111-0112, 0134, 0173, 0175, 0176, 0179-0184).

On the other hand, Li et al, from the same field of endeavor, discloses the features of performing (the LAA-LTE AP and the WiFi APs in the small cell periodically exchange channel information, allowing each AP to perform appropriate adaptive channel changes; in addition, the small cell’s own WiFi AP operates on the same channel as the LAA-LTE AP, so that the two APs perform coordinated data transmissions on the channel and achieve better coexistence with neighboring Aps; paragraph, 0073-0074) Received Signal Strength Indicator measurements on the shared spectrum (the LAA-LTE and WiFi APs co-located in the same small cell communicate with one another to exchange lists of detected channels, along with information such as channel IDs, received signal strength indication, signal to noise interference ration; paragraph 0071), based on the offset value and a timing of a first symbol in a subframe (system 3600 further includes a short training sequence detection module 3604 that auto-correlates to detect a short training sequence in the WiFi preamble; it further includes a RSSI calculation module 3606, which calculates channel energy detection; paragraph 0151, 0153, 0154) of the primary cell (the LAA-LTE and WiFi APs use the PCIe interfaces to exchange channel scanning and selection information; LAA-LTE scheduler 120 predicts and makes pre-requests for arriving packets; the LAA-LTE AP is able to calculate the time it will take to perform the reservation message exchanges ; paragraph 0075, 0093, 0102, 0151). 
Li et al discloses a "Licensed Assisted Access (LAA)” scheme that is configured to adhere to a listen-before-talk protocol. It uses carrier aggregation in the downlink to combine LTE in unlicensed spectrum with LTE in the licensed band. The base station (access point) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641